Citation Nr: 1734857	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In December 2013 and July 2016, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An eye disability, to include pseudophakia due to cataracts, did not manifest in service and is not attributable to service.

2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

As alluded to above, in December 2013 and July 2016, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records and obtain a medical opinion as to the etiology of the Veteran's eye disability.  The Veteran's claim were then to be readjudicated.  

Pursuant to the Board's remand instructions, the agency of original jurisdiction (AOJ) attempted to obtain outstanding medical treatment records.  Additionally, the Veteran was provided a VA examination for his eye disability in January 2014 with an addendum opinion obtained in January 2017.  The Veteran's eye disability and tinnitus claims were readjudicated most recently via a March 2017 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with regarding the Veteran's eye disability and tinnitus claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in May 2008, prior to the initial adjudication of his service connection claims, VA satisfied this duty.
VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA treatment records.  

The Board notes that on the Veteran's VA Form 9 dated March 2010, the Veteran reported that an eye surgeon told him that being near bombings could cause eye damage due to the loud noises and concussions.  Therefore, in the December 2013 remand, the Board directed the AOJ to ask the Veteran to identify the eye surgeon who informed him that his cataracts were a result of being near bombings in service and then attempt to obtain any records identified.  In the July 2016 remand, the Board noted that in response to a December 2013 letter from the RO asking for such information, the Veteran submitted a VA Form 21-4138, Statement in Support of the Claim, in January 2014 that includes an address and approximate dates of treatment for a Dr. Crebo, who reportedly told the Veteran that constant concussion forces from explosions can cause eye damage.  At that time, the RO had not attempted to obtain records from Dr. Crebo.  Thus, the Board remanded the claim in order for the AOJ to contact the Veteran to obtain authorization to obtain relevant private treatment records, to include from Dr. Crebo, and then obtain any records identified.  Pursuant to the July 2016 remand, the AOJ contacted the Veteran via an August 2016 letter requesting that that the Veteran provide a signed and dated VA Form 21-4142 medical authorization form which was enclosed in order to obtain outstanding treatment records from Dr. Crebo.  However, as evidenced by the claims folder, the Veteran has not provided a completed medical authorization form since the issuance of the August 2016 letter from the AOJ.    

The Board finds that VA adjudication of the appeal may go forward without records from Dr. Crebo because the Veteran had an obligation to assist VA in the development of his eye disability claim by providing the completed VA medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the AOJ made a sufficient attempt to locate the private treatment records.  
 
The Veteran was provided a VA examination in January 2014 for his eye disability and an addendum opinion was obtained in January 2017.  The report of the examination and opinions reflect that the examiner reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for an eye disability and tinnitus.

Service connection for an eye disability

The Veteran contends that he has a current eye disability that is causally related to his active service.  Specifically, he contends that he has had surgery to correct cataracts he believes are related to concussive forces to which he was exposed during his active service in Vietnam.    
  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was provided a VA examination for his eye disability in January 2014.  He reported decreased vision since 1990 and that he had cataract surgery at that time.  Following examination of the Veteran, the VA examiner determined that the Veteran has pseudophakia due to cataracts.    

The Veteran's available service treatment records disclose that at separation, the eyes were normal and acuity was 20/20.   He denied a history of eye trouble. However, the Board acknowledges the service records that document the issuance of glasses in 1967 prior to the Veteran's service in Vietnam.  Moreover, with regard to the Veteran's report of being exposed to concussive forces during his service in Vietnam and that such exposure caused the current eye disability, the Board notes that the Veteran is competent to attest to being exposed to the concussive forces.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report exposure to concussive forces.  Notably, the Veteran's personnel records verify his service in Vietnam.  As such, the Board has no reason to doubt that the Veteran experienced such problems during service, and finds him credible with regard to his reported in-service exposure to concussive forces.  
     
The Board has carefully evaluated the evidence and finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran has a current eye disability that is related to his service.  

Specifically, the Veteran was provided a VA examination in January 2014.  The VA examiner noted the Veteran's report of a history of exposure to concussive forces which included the firing of artillery and postservice history of poor vision.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with pseudophakia due to cataracts and opined in a January 2017 addendum report that it is less likely than not that the Veteran's eye disability is related to service.  The examiner's rationale for his conclusion was based on his finding that the Veteran did not have cataract surgery until 25 years following service and that he has good vision and no deficits of activities of daily living due to visual impairment.  Based on the foregoing, the examiner determined that the in-service exposure to concussive forces did not cause the current pseudophakia.  

The January 2014 VA examination with January 2017 addendum was based upon thorough analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of in-service symptomatology consistent with pseudophakia due to cataracts or any other eye disability.  The examiner also noted the Veteran's report of exposure to concussive forces during the Veteran's service in Vietnam and further indicated that these incidents did not cause the current eye disability.    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current eye disability is not related to service.  While the Board acknowledges the Veteran's report that he was told by a physician that he has an eye disability related to service, the medical records and opinion from this physician are not of record and the Veteran did not provide an updated medical authorization form to allow the AOJ to obtain such records.  Indeed, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].  To the extent that he is competent to report what he has been told, his own lay/medical opinion lacks reasoning; therefore, his recollection of what he was told is accorded little probative value.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran asserts that his current eye disability diagnosed as pseudophakia due to cataracts is related to his service, he is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service and he was exposed to concussive forces during service.  However, the record does not document any findings of symptoms associated with pseudophakia due to cataracts in any of the available treatment records.  The Board further notes that the Veteran's October 1968 separation examination from service revealed a normal eye examination, and the Veteran denied any eye problems on his report of medical history.  As such, the lay evidence is inconsistent with the report of good health and generally silent history of symptoms associated with an eye disability until the early 1990s.  The Board also finds that the Veteran's statements are less probative than the opinion of the VA examiner who provided a thorough examination of the Veteran, considered his medical history and thereafter indicated that the Veteran's current eye disability is not related to service.  Thus, these arguments do not outweigh the specific findings of the VA examiner who is a skilled neutral professional.
  
In short, the more credible and probative evidence establishes that the Veteran's current eye disability was not manifest during service and is not related to service.
  
The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye disability.  The benefit sought on appeal is accordingly denied.

Tinnitus

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his service.  Specifically, he alleges that he began experiencing tinnitus while serving in Vietnam in combat zones.  He reported that his artillery unit was required to fire rounds continuously and often it was not practical to wear hearing protection devices in order to hear spoken orders.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  

The Veteran has presented credible evidence of tinnitus that started in service.  38 U.S.C.A. § 1154(a).  Given the foregoing, the Board finds that entitlement to service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.

Entitlement to service connection for an eye disability is denied.


REMAND

With regard to the Veteran's claim of service connection for a bilateral hearing loss disability, the Board most recently remanded this claim in July 2016 in order to obtain an addendum opinion from a VA examiner who previously provided a negative nexus opinion in January 2014.  Specifically, the examiner was directed to address whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure which was not addressed in the January 2014 opinion.  Further, as the examiner opined that the Veteran's postservice work history in an automobile casting plant "may have contributed to his hearing loss" in the January 2014 opinion, the examiner was to address whether it is more likely than not that the Veteran's hearing loss is causally or etiologically related to his postservice work history.  The Board directed the examiner to specifically state so using the phrase "more likely than not."  

Pursuant to the July 2016 Board remand, the Veteran's claims folder was forwarded to the January 2014 VA examiner for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss disability.  In a November 2016 opinion, the VA examiner noted review of the claims folder and concluded that it is less likely than not that the Veteran's bilateral hearing loss disability is related to his service, to include the in-service noise exposure.  The examiner noted that the Veteran demonstrated normal hearing at the time of his entrance to active service and that his hearing remained stable during service as shown on his October 1968 separation examination.  The examiner further opined that it is at least as likely as not that the Veteran's current hearing loss is related to his postservice work history in the automobile casting plant.  Crucially, the examiner did not state whether the Veteran's postservice work history is more likely than not related to the current hearing loss as directed by the Board in the July 2016 remand.  Pertinently, in finding that the Veteran's current hearing loss disability is not related to in-service noise exposure, the examiner's rationale is based in part on the finding that the Veteran's current hearing loss is at least as likely not related to the postservice work history.  Moreover, following the November 2016 VA opinion, the AOJ noted that an addendum opinion was required in order to determine whether the examiner found that it is more likely than not that the Veteran's current bilateral hearing loss disability is related to the postservice work history.  See deferred rating decision dated January 2017.  However, such development was not taken.  In light of the foregoing, the Board finds that remand is warranted to obtain an addendum opinion from the January 2014 VA examiner as to whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure, and if the examiner renders a negative opinion, whether it is more likely than not that the Veteran's current hearing loss is related to his postservice work history as directed by the Board in the July 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to the examiner who conducted with January 2014 VA audiology examination or, if that examiner is not available, to an equally qualified VA clinician for preparation of an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability is caused by or otherwise etiologically related to his active service, to include in-service noise exposure?

In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from artillery fire during active service.  

The examiner must also note that an opinion to the effect that the Veteran's postservice work history in an automobile casting plant "at least as likely as not" contributed to his current hearing loss does not answer the question of whether it is at least as likely as not that the Veteran's hearing loss is causally or etiologically related to his active service.  If the examiner is of the opinion that it is more likely than not that the Veteran's hearing loss is causally or etiologically related to his postservice work history, then the examiner should so state using the phrase "more likely than not."

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


